Title: To George Washington from Thomas Moore, 9 June 1760
From: Moore, Thomas
To: Washington, George



Sir
King Wm June 9. 1760

According to my promis in my last I Sent over to the Speaker, who sent me the inclosd for you, I am very sorry if your not receveing the money immediatly should be any disadvantage to you, but I have done all in my power to get it for you, and as the demand at first was what I did not expect so was I the less prepard for it, however I hope a few months will not make any great alteration in your affairs. I am with my compliments to your Lady Sir Your obt hble Sert

Thos Moore

